United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2805
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Alejandro Cruz-Padilla,                 * Northern District of Iowa
                                        *
             Appellant.                 *      [UNPUBLISHED]
                                   ___________

                          Submitted: June 7, 2002

                              Filed: June 12, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       Alejandro Cruz-Padilla appeals from the final judgment entered in the District
     1
Court for the Northern District of Iowa upon a jury verdict finding him guilty of
conspiring to possess methamphetamine with intent to distribute, in violation of 21
U.S.C. § 846, and aiding and abetting the possession of methamphetamine with intent
to distribute, in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1). The district



      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
court sentenced appellant to 188 months imprisonment and 5 years supervised
release.

       On appeal, counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing for reversal that the district court erred in
denying a motion for judgment of acquittal or for a new trial. Cruz-Padilla has moved
for appointment of substitute counsel and filed a pro se supplemental brief, arguing
that the court erred in admitting certain evidence at trial and in allowing a particular
witness to testify at sentencing, and that trial counsel was ineffective for failing to
object to the court’s evidentiary rulings. For the reasons discussed below, we affirm
the judgment of the district court.

       The district court did not err in denying Cruz-Padilla’s motion for judgment of
acquittal because the evidence, viewed in the light most favorable to the government,
did not require a reasonable jury to have reasonable doubt about his guilt; nor did the
court clearly and manifestly abuse its discretion in denying his motion for a new trial.
See United States v. Covey, 232 F.3d 641, 647 (8th Cir. 2000) (standards of review),
cert. denied, 122 S. Ct. 39 (2001). The jury was entitled to believe the testimony of
several police officers linking Cruz-Padilla with methamphetamine distribution, and
to believe drug dealers’ testimony that Cruz-Padilla dealt methamphetamine. See
United States v. Fellers, 285 F.3d 721, 725 (8th Cir. 2002) (credibility determinations
are left to jury).

      The district court’s evidentiary ruling at trial--allowing an audiotape of
telephone conversations in Spanish to be played for the jury, while providing the jury
with English transcripts which were taken away after the tape was played--was
proper. See United States v. Calderin-Rodriguez, 244 F.3d 977, 986 (8th Cir. 2001);
United States v. McMillan, 508 F.2d 101, 104 (8th Cir. 1974), cert. denied, 421 U.S.
916 (1975). Any error in the court’s evidentiary ruling at sentencing--allowing a
witness to testify who had not been permitted to testify at trial--was harmless, given

                                          -2-
that he testified in support of a proposed offense-level enhancement that the court
denied.

      Cruz-Padilla’s ineffective assistance claims should be presented in a 28 U.S.C.
§ 2255 motion, if at all. See United States v. Clayton, 210 F.3d 841, 845 n.4 (8th Cir.
2000).

      Finally, having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal. We
therefore grant counsel’s motion to withdraw, deny Cruz-Padilla’s motion for new
counsel, and affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-